     Case 3:14-cv-04785-EMC Document 197 Filed 11/29/19 Page 1 of 5



 1   TILLOTSON LAW
     JEFFREY M. TILLOTSON (SBN 139372)
 2   jtillotson@TillotsonLaw.com
     1807 Ross Avenue, Suite 325
 3   Dallas, TX 75201
     Telephone: (214) 382-3040
 4
     REESE MARKETOS LLP
 5   PETER D. MARKETOS (pro hac vice)
     pete.marketos@rm-firm.com
 6   750 North Saint Paul Street, Suite 600
     Dallas, TX 75201
 7   Telephone: (214) 382-9810

 8   Attorneys for Defendant AT&T Mobility LLC

 9
10
11                             UNITED STATES DISTRICT COURT

12                          NORTHERN DISTRICT OF CALIFORNIA

13   FEDERAL TRADE COMMISSION,                     Case No. 3:14-cv-04785-EMC

14                        Plaintiff,               DEFENDANT AT&T MOBILITY LLC’S
                                                   REPLY TO ROBERTS PLAINTIFFS’
15   v.                                            RESPONSE TO FTC’S MOTION TO
                                                   APPROVE STIPULATED ORDER IN
16   AT&T MOBILITY LLC, a limited liability        FTC ACTION
     company,
17                                                 Date: December 3, 2019
                                                   Time: 1:30 p.m.
18                                                 Judge: Hon. Edward M. Chen
     Defendant.                                    Courtroom: 5, 17th Floor (San Francisco)
19
20
21
22
23
24
25
26
27
28

           AT&T’S REPLY IN SUPPORT OF MOTION TO APPRPOVE STIPULATED ORDER IN FTC ACTION
                                                                 Case No. 3:14-cv-04785-EMC
         Case 3:14-cv-04785-EMC Document 197 Filed 11/29/19 Page 2 of 5



 1           The Roberts plaintiffs’ response to the FTC’s motion declares that they do not “second
 2   guess the FTC’s determination” that the proposed stipulated order “represents an appropriate

 3   resolution” of the FTC action. Dkt. No. 193, at 4-5, FTC v. AT&T Mobility LLC (“FTC action”),
 4   No. 3:14-cv-04785-EMC.         AT&T agrees—which should end the matter as far the Roberts
 5   plaintiffs are concerned.
 6           Nonetheless, the Roberts plaintiffs go on to ask the Court to “clarify” that, although
 7   payments under the proposed stipulated order “may support a partial set-off for AT&T for some
 8   of the damages/restitution sought” on behalf of the putative California class in Roberts, the
 9   stipulated order “does not otherwise affect the claims or relief available in Roberts.” Id. at 1-2.
10           That request is improper for at least three reasons.
11           First, it is already clear that the proposed stipulated order in the FTC action does not release
12   the claims of private parties. As AT&T has previously stated, the stipulated order does not purport
13   to have preclusive effect on the claims of other parties. Dkt. No. 150, at 1, Roberts v. AT&T
14   Mobility LLC, No. 3:15-cv-03418-EMC. Thus, the Roberts plaintiffs’ claims—and those of any
15   other consumer—would not be automatically released by entry of the stipulated order. See Sierra
16   Club v. N. Dak., 868 F.3d 1062, 1067 (9th Cir. 2017) (holding that consent decree with EPA “does
17   not actually extinguish” the States’ separate claims because “[n]owhere in the Consent Decree are
18   the States’ claims or grievances identified or even referenced,” and thus “[b]y its very terms, the
19   Consent Decree does not dispose of . . . the States’ independent claims”).
20           Second, the Roberts plaintiffs failed to seek leave of Court to intervene in the FTC action
21   before purporting to file a “response” to the FTC’s motion. Nor would they have qualified for
22   intervention had they requested it. Their “response” to the FTC’s motion should be rejected for
23   that reason alone.1
24
     1
             It is settled that “those who object to the entry of a consent judgment must seek to intervene
25   in the proceedings . . . .” United States v. LTV Corp., 746 F.2d 51, 61 (D.C. Cir. 1984). The
     Roberts plaintiffs failed to do so. Nor could they have done so under Federal Rule of Civil
26   Procedure 24. They could not intervene as of right because, among other reasons, their interest is
     “adequately represented by the existing parties in the lawsuit”—here, the FTC. United States v.
27   Sprint Comm’cns, Inc., 855 F.3d 985, 991 (9th Cir. 2017) (internal quotation marks omitted). And
     they are not entitled to permissive intervention because it would “unduly delay or prejudice the
28   adjudication of the original parties’ rights.” Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470,
                                                          1
              AT&T’S REPLY IN SUPPORT OF MOTION TO APPRPOVE STIPULATED ORDER IN FTC ACTION
                                                                    Case No. 3:14-cv-04785-EMC
      Case 3:14-cv-04785-EMC Document 197 Filed 11/29/19 Page 3 of 5



 1          Third, to the extent that the Roberts plaintiffs seek a judicial determination about the
 2   various ways that the resolution of the FTC action might alter the course of the Roberts litigation,

 3   that request is premature. Instead, the impact of the stipulated order on the Roberts litigation
 4   should be considered when that issue is relevant in the Roberts litigation.
 5          For example, the Roberts plaintiffs concede that AT&T might be entitled to a set-off in
 6   Roberts, if liability is established, for any payments made under the stipulated order to the
 7   California customers in the putative class. Dkt. No. 193, at 2. But there is no need to address the
 8   scope and extent of that set-off now—especially given that AT&T’s appeal of the denial of its
 9   arbitration motion as to the California plaintiffs in Roberts is still pending. See Roberts v. AT&T
10   Mobility LLC, No. 18-15593 (9th Cir.). If AT&T prevails in either the Ninth Circuit or the
11   Supreme Court, those plaintiffs’ claims would be arbitrated—meaning that the impact of the
12   stipulated order would be for an arbitrator to decide. See, e.g., AT&T Techs., Inc. v. Commc’ns
13   Workers of Am., 475 U.S. 643, 649-50 (1986) (“[I]n deciding whether the parties have agreed to
14   submit a particular grievance to arbitration, a court is not to rule on the potential merits of the
15   underlying claims.”).
16          Similarly, it is also premature to analyze the impact of the injunctive relief under the
17   stipulated order on the injunction claims in Roberts. We agree with the Roberts plaintiffs that “the
18   injunctive relief provisions in the FTC Agreement . . . constitute positive achievements to be
19   sure[.]” Dkt. No. 193, at 4, FTC action, supra. The Roberts plaintiffs assert that they might wish
20   to seek additional injunctive relief. Id. To the extent they are permitted to litigate in this Court,
21   they are not formally precluded from attempting to request a different injunction. But under
22
     473 (9th Cir. 1992). As the D.C. Circuit observed long ago, a federal agency “can bring the large
23   number of enforcement actions it does only because in all but a few cases consent decrees are
     entered,” and the “intervention of a private plaintiff might tend to discourage or at least complicate
24   efforts to obtain a consent decree.” SEC v. Everest Mgmt. Corp., 475 F.2d 1236, 1240 (D.C. Cir.
     1972); see also 7C Mary Kane, Federal Practice & Procedure § 1909 (3d ed. Supp. 2019) (citing
25   cases denying intervention by private plaintiffs because “in the absence of a very compelling
     showing to the contrary, it will be assumed that the United States adequately represents the public
26   interest”). Indeed, courts often reject intervention by private plaintiffs who seek to oppose consent
     decrees. See, e.g., United States v. G. Hieleman Brewing Co., 563 F. Supp. 642, 647-50 (D. Del.
27   1983) (denying motion to intervene to oppose consent decree in governmental antitrust
     enforcement action); United States v. Atl. Richfield Co., 50 F.R.D. 369, 371-72 (S.D.N.Y. 1970)
28   (same).
                                                        2
             AT&T’S REPLY IN SUPPORT OF MOTION TO APPRPOVE STIPULATED ORDER IN FTC ACTION
                                                                   Case No. 3:14-cv-04785-EMC
         Case 3:14-cv-04785-EMC Document 197 Filed 11/29/19 Page 4 of 5



 1   established principles of equity, the Court would be required to consider any changes to the status
 2   quo (such as the fact that alleged practices challenged in the Roberts complaint will have been

 3   altered by the injunctive relief under the stipulated order). As the Supreme Court has explained,
 4   “[a]n injunction is an exercise of a court’s equitable authority, to be ordered only after taking into
 5   account all of the circumstances that bear on the need for prospective relief”—including
 6   “‘significant changes in the law or circumstances[.]’” Salazar v. Buono, 559 U.S. 700, 715 (2010)
 7   (quoting 11A Charles Alan Wright et al., Federal Practicve and Procedure § 2961, at 393-94 (2d
 8   ed. 1995)).
 9           Moreover, if Roberts were to reach the class-certification stage, the comprehensive
10   remedies provided for in the stipulated order would be relevant to this Court’s analysis of whether
11   a class could be certified. 2 In determining whether predominance and superiority have been
12   satisfied, courts frequently consider the impact of the relief provided under consent decrees in
13   related government enforcement actions.        See, e.g., Imber-Gluck v. Google Inc., 2015 WL
14   1522076, at *2-4 (N.D. Cal. Apr. 3, 2015) (in light of FTC settlement, class action not superior
15   because consumers can get relief from FTC settlement); Conde v. Sensa, 2018 WL 4297056, at
16   *14-16 (S.D. Cal. Sept. 10, 2018) (same).
17           The parties in Roberts will have the opportunity to address these issues if that action
18   continues in this Court following the resolution of AT&T’s appeal and advances past the pleadings
19   stage. But it would be improper to consider them now or delay entry of the stipulated order in the
20   FTC action until they can be decided.
21           Finally, we note that the Court has asked the FTC about its calculation of the potential
22   recovery in the FTC action and the number of consumers eligible to receive payments under the
23   proposed stipulated order. Dkt. No. 194, FTC action, supra. We write on this point only to note
24   that recent developments highlight the risks that the FTC would face if it continued to litigate the
25

26   2
             The operative complaint in Roberts sought certification of a nationwide class of AT&T
     customers. Dkt. No. 11, ¶ 51, Roberts, supra. But in light of the Court’s order compelling
27   arbitration of the claims of the non-California plaintiff (Dkt. No. 103, at 1-2, Roberts, supra), the
     Roberts plaintiffs now confirm that they “intend to pursue” claims on behalf of a putative class
28   consisting of only customers “in California[.]” Dkt. No. 193, at 4, FTC action, supra.
                                                      3
              AT&T’S REPLY IN SUPPORT OF MOTION TO APPRPOVE STIPULATED ORDER IN FTC ACTION
                                                                    Case No. 3:14-cv-04785-EMC
         Case 3:14-cv-04785-EMC Document 197 Filed 11/29/19 Page 5 of 5



 1   action rather than reach agreement. In particular, there is a very real possibility that the FTC might
 2   be declared to have no power to seek restitution at all. On November 1, 2019, the Supreme Court

 3   granted review in Liu v. SEC, No. 18-1501, to decide whether the SEC’s statutory authority to seek
 4   “equitable relief” in enforcement proceedings includes the power to seek disgorgement (i.e.,
 5   monetary payments). The FTC faces a similar potential limitation on its authority: the Federal
 6   Trade Commission Act authorizes the FTC to seek “injunction[s],” but does not by its terms
 7   authorize restitution. 15 U.S.C. § 53(b). And the Supreme Court is poised to consider a petition
 8   for certiorari asking whether the FTC has any statutory authority at all to demand monetary relief,
 9   such as restitution, in enforcement actions. See AMG Capital Mgmt., LLC v. FTC, No. 19-508
10   (U.S.) (pet. for cert. filed Oct. 18, 2019). There is a clear circuit split on the issue.3 Thus, if
11   litigation in the FTC action were to continue, there is a very real possibility that the agency’s
12   prospects of seeking restitution in this case could change dramatically.
13                                             CONCLUSION
14           The Court should approve and enter the proposed stipulated order.
15   Dated: November 29, 2019                            REESE MARKETOS LLP
16                                                       _/s/ Pete Marketos____________
17
                                                         Jeffrey M. Tillotson (SBN 139372)
18                                                       TILLOTSON LAW
                                                         1807 Ross Avenue, Suite 325
19                                                       Dallas, TX 75201
                                                         Telephone: (214) 382-3040
20                                                       jtillotson@TillotsonLaw.com

21                                                       Pete Marketos (pro hac vice)
                                                         REESE MARKETOS LLP
22                                                       750 North Saint Paul Street, Suite 600
                                                         Dallas, TX 75201
23                                                       Telephone: (214) 382-9810
                                                         pete.marketos@rm-firm.com
24
                                                         Attorneys for Defendant AT&T Mobility LLC
25

26   3
             Compare FTC v. Credit Bureau Ctr., LLC, 937 F.3d 764, 786 (7th Cir. 2019) (holding that
27   “section 13(b)’s permanent-injunction provision does not authorize [the FTC to seek] monetary
     relief”) with, e.g., FTC v. AMG Capital Mgmt., LLC, 910 F.3d 417, 426 (9th Cir. 2018) (adhering
28   to prior circuit precedent permitting FTC to seek restitution, but noting “force” of argument to the
     contrary).
                                                      4
              AT&T’S REPLY IN SUPPORT OF MOTION TO APPRPOVE STIPULATED ORDER IN FTC ACTION
                                                                    Case No. 3:14-cv-04785-EMC
